Citation Nr: 0605740	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-28 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder. 

3.  Entitlement to service connection for tachycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.F.K.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the RO in Boston, 
Massachusetts, which in pertinent part, denied service 
connection for a left ankle disorder, a right ankle disorder 
and tachycardia.  

A hearing was held before the undersigned Veterans Law Judge 
in December 2005.  A transcript of the hearing has been 
associated with the claims folder.



FINDINGS OF FACT

1.  The evidence establishes a nexus between a current left 
ankle disability and an injury in active service.

2.  The evidence establishes a nexus between a current right 
ankle disability and an injury in active service.

3.  Current tachycardia has not been demonstrated and there 
is no competent evidence of a nexus between a current 
disability and tachycardia in service.



CONCLUSIONS OF LAW

1.  Service connection for a left ankle disorder is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005). 

2.  Service connection for a right ankle disorder is 
established.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303. 

3.  Tachycardia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The August 2003 and March 2005 statements of the case, the 
March 2005 supplemental statement of the case and August 
2002, January 2003, and June 2004 letters from the RO, gave 
the veteran notice of the evidence necessary to substantiate 
his claim on appeal.  

The evidence development letters dated in August 2002, 
January 2003, and June 2004 also advised the veteran of what 
evidence he was responsible for providing and what evidence 
VA would undertake to obtain.  The veteran was not explicitly 
told to submit all evidence in his possession.  The March 
2005 supplemental statement of the case, however contained 
the provisions of 38 C.F.R. § 3.159(b), noting that the 
veteran would be advised to submit relevant evidence in his 
possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has not been provided an examination for 
tachycardia because there is no evidence of current 
tachycardia or of a link between a current disability and 
service.  In this regard he has not reported a continuity of 
symptomatology between service and a current disability, nor 
has he described current symptomatology of tachycardia.

Factual Background

Service medical records show that in a November 1945 report 
of physical examination, performed for separation from Naval 
service, tachycardia was noted and it was not considered 
disqualifying.  Remaining service medical records are 
negative for complaints of, or diagnosis pertaining to, an 
ankle or heart disorder.

A private treatment record from S. Patel, M.D., dated in May 
1988, noted that the veteran could not walk 200 feet without 
stopping to rest due to severe osteoarthritis of the ankles 
and pes valgus of the left foot with weakness.  

In June 1991, the veteran underwent a private evaluation by 
J. R. Bergmann, M.D.  The physician noted a past medical 
history of arthritis in the left ankle and glucose 
intolerance with mild elevation of fasting blood sugars.  The 
veteran's heart examination was normal and the physician 
recommended that the veteran stay active on his arthritic 
ankle.  

During an October 1998 VA general examination, the veteran 
reported a history of sustaining an injury to his ankle 
during active service.  The injury occurred while he was 
coming down a cargo net and he was hospitalized for two days 
in Saipan.  He complained of pain and stiffness in the left 
ankle and noted use of a cane to alleviate some of the weight 
and pain on his ankle.  Cardiovascular examination showed a 
regular sinus rhythm and no murmurs or bruits were noted.  
The pertinent diagnosis was arthritis of the left ankle.  
 
At a December 2000 private examination, the veteran 
complained of ankle pain which was related to flat feet.  He 
reported use of high shoes which stabilized his disability.  
He also complained of arthritis, which appeared to be stable.  
He also reported symptomatic premature ventricular 
contractions (PVC) for a long time.  The physician noted that 
he had a normal echocardiogram and the PVC were likely benign 
and there were no run of sustained tachycardia noted at the 
time of the examination.  The pertinent diagnoses were 
osteoarthritis and asymptomatic PVC.  

VA outpatient treatment records dated from 2001 to 2002 
reflect treatment for a variety of disorders.  A July 2002 
notation shows that the veteran complained of bilateral ankle 
pain which he felt was related to his flat feet.  He was 
referred to podiatry to assess whether an orthotics would 
help relieve the pain.  

In a July 2002 statement from the veteran he indicated that 
his military occupational specialty was that of a gunner's 
mate.  He reported that during the invasion of Saipan, he 
injured his ankles after a fall.  He also noted that his 
service medical records indicate a physical defect of 
tachycardia on discharge.  

In a September 2002 statement from the veteran he further 
clarified the injury he sustained to his ankles during 
service.  He explained that the ship he was on cleared mines 
at the landing beaches in Saipan.  In June 1944 his ship came 
under attack from Japanese planes and while he was running to 
his battle station, he tripped over a steel ladder and 
twisted his ankles.  Two days later he was sent to the ships 
doctor.  His ankles were badly twisted with no broken bones.  
They were taped up for several days and he was given a cane 
to maneuver.  With respect to his tachycardia claim, he noted 
that he did not have tachycardia when he entered the 
military.  

During a September 2002 VA examination, the veteran reported 
that his blood pressure had been elevated over the years and 
he was administered antihypertensive medication, which he 
stopped using in 1987.  He denied any chest pain and noted no 
history of paroxysmal nocturnal dyspnea or orthopnea.  He 
reported that he experienced rare palpations and occasional 
lightheadedness but no syncope.  He also complained of 
arthritis of the ankles.  The diagnoses were probable 
coronary artery disease with stress test indicating inferior 
wall hypolikesis in 1999; history of tachycardia in the 
military service; and history of prior hypertension on 
treatment, blood pressure normal at present.  

In a February 2003 VA podiatry note, the veteran again 
reiterated a history of injuring his ankles in 1944 during 
the battle of Saipan, after he fell on a ladder.  The 
diagnosis was arthritis with severe pes valgu planus/flat 
foot from severe ankle trauma which very likely caused 
medical displacement of the lower leg bones on the feet with 
weight bearing.  

In July 2003 the veteran was admitted to St.Vincent Hospital 
following complaints of shortness of breath and pneumococcal 
pneumonia.  The pertinent diagnosis upon discharge was atrial 
fibrillation.  

A July 2003 private echocardiogram report was interpreted as 
negative for evidence of tachycardia.  

In an August 2003 outpatient treatment record from Fallon 
Clinic, it noted that the veteran's atrial fibrillation was 
in normal sinus rhythm.  Subsequent records dated through 
April 2004 continue to note a normal sinus rhythm.

A December 2003 lay statement from an acquaintance of the 
veteran's, indicated that he knew the veteran prior to 
entrance into military service.  When the veteran returned 
from the military he noticed that he walked with a limp which 
progressively worsened over the years.

At a July 2004 examination performed for VA by QTC Medical 
Services, the veteran presented with a history of persistent 
ankle pain and a heart disorder due to considerable stress 
while he was a gun pointer.  He reported pain while walking, 
standing or sitting and noted the use of a cane.  In regards 
to his tachycardia, he described episodes of shortness of 
breath, and fatigue during acute episodes.  Walking up 
stairs, walking 100 yards and any kind of exertion caused 
precordial chest pain.  The diagnoses were flat feet with 
impaired motion of the right and left ankles, worse on the 
left, very severe requiring a cane and high ankle supporting 
shoes with limited activity; history of paroxysmal atrial 
fibrillation and mitral valve prolapse with split heart 
sounds and frequent Premature Ventricular Beats.  
       
An electrocardiogram performed in conjunction with the above 
examination, showed frequent premature ventricular 
contractions and a notched P wave in lead II and III.  
Additional X-ray studies of the veteran's ankles revealed 
calcaneal spur of the right ankle and mild degenerative 
changes of the left ankle.  

During a December 2005 personal hearing, the veteran again 
reiterated how he sustained his injuries during military 
service.

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis or 
cardiovascular-renal disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

With respect to the veteran's claims of service connection 
for a left and right ankle disorder, his numerous reports of 
a bilateral ankle injury sustained in combat during service, 
satisfy the requirement of an in-service injury to his 
ankles.  38 U.S.C.A. § 1154(b).  There is no clear and 
unmistakable evidence to rebut the veteran's reports.

The post-service evidence shows diagnoses of arthritis in 
both ankles with X-ray evidence of arthritis and spurring.  
These records provide competent evidence of current ankle 
disabilities.  

A February 2003 notation from a VA podiatrist, considered an 
essentially accurate history as reported by the veteran, and 
provided a competent opinion linking the veteran's bilateral 
ankle disorder to the injury in service.  

The Board finds that the evidence supports the grant of 
service connection for a left ankle disorder and a right 
ankle disorder.  38 U.S.C.A. § 5107(b) (West 2002).

In regards to the veteran's claim of service connection for 
tachycardia, there is no current medical evidence of this 
condition, and at least one recent diagnostic study ruled out 
that condition.  The veteran's current diagnosis is history 
of paroxysmal atrial fibrillation and mitral valve prolapse 
with split heart sounds and frequent premature ventricular 
beats.  

Though the evidence shows that the veteran was noted to have 
tachycardia upon discharge from service, none of the evidence 
indicates that the veteran currently has tachycardia nor was 
a chronic cardiovascular disorder manifested within one year 
following the veteran's separation from active duty.  There 
is also no competent evidence linking a current disease or 
disability to the tachycardia reported in service.  In the 
absence of competent medical evidence of current tachycardia, 
or of a nexus between current disease or disability and 
service, service connection cannot be granted.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).    

However, even if the veteran was currently diagnosed with 
tachycardia, there is no competent evidence linking his 
tachycardia to the claimed injury, or other disease or 
injury, in service.  

As a lay person the veteran is not competent to provide an 
opinion linking tachycardia to the claimed injury in service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The preponderance of the evidence is, thus, against the claim 
for service connection for tachycardia.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ankle disorder 
is granted.

Entitlement to service connection for a right ankle disorder 
is granted.

Entitlement to service connection for tachycardia is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


